Dutton v Young Men's Christian Assn. of Buffalo Niagara (2022 NY Slip Op 06405)





Dutton v Young Men's Christian Assn. of Buffalo Niagara


2022 NY Slip Op 06405


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed Nov. 10, 2022.) 


MOTION NO. (206/22) CA 21-00512.

[*1]ROGER DUTTON, PLAINTIFF-APPELLANT, 
vYOUNG MEN'S CHRISTIAN ASSOCIATION OF BUFFALO NIAGARA, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER Motion for leave to appeal to the Court of Appeals denied.